DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-18 are rejected under 35 U.S.C. 103 as obvious over Schoneborn et al. (WO 2013/007242 A1; US 2013/0023410 was relied on for purposes of citation as a translation of the WIPO document) alone or in view of Kazuyuki et al. (JP 2006/0181487; machine translation was relied on for purposes of citation and is attached to this office action).
With regards to claims 10-18, as a starting point, it is important to note that the claimed step (i) requires a preparation step of an Al/Ce/Zr core material, the core being “characterized by” a set of properties of one of its precursors (i.e., the alumina precursor). It appears that step (i) is intended to require the alumina precursor to meet those properties as part of the claimed method; however, as it is currently written, claim 10 does not require the claimed precursor (and therefore does not require its properties). This interpretation is correct because the claim defines the core (see “the core being characterized by…”), which by definition does not include the precursors used in making it. In other words, because the claimed core is defined by the features of its precursors, which are no longer in existence since they were consumed in the making of the core, the way the claim is currently written does not require the core to meet the claimed properties of its precursor. To overcome this issue, the Examiner suggests amending the claim to positively require a step of making the alumina component of the core using the 
With regards to the rejection of the claimed invention, the claimed core is taught by Schoneborn since the instant specification explicitly admits that the inventive core B “was prepared according to Example 4 of WO 2013/007242 A1.” See “Core B” and Example 8 of the instant specification; see also Schoneborn’s examples and ¶s 0014-41. Reads on steps (i) and (ii) of claim 10 and on claims 11, 16, and 17. Schoneborn teaches that upon the making of the core, the composite “may also comprise one or more … rare earth metal … preferably … after step … (d).” ¶0028. Step d is the drying step, which precedes the final step of calcination, step (e). ¶0021-26. In other words, Schoneborn teaches by inference a less or nonpreferred step of adding the additional rare earth metal after the drying but before the calcination, or after the drying and the calcination. As such, one of ordinary skill in the art at the time of the claimed invention would have found it obvious impregnate the calcined core with a rare earth metal precursor such as cerium in a manner (see ¶0016) and percentage (see ¶0032) similar to the disclosed step (b) since the teaching in ¶0028 represents a finite number of identified, predictable combinations. Reads on steps (iii) and (iv) of claim 10 and on claims 12 -15 and 18.
In the alternative, the claims are rejected in view of Kazuyuki. Both Schoneborn and Kazuyuki are drawn to exhaust gas catalysts used in cars and are seeking to solve the same problem. See ¶0002 Schoneborn and ¶0001 of Kazuyuki. That is, Schoneborn’s invention seeks to provide a composite having a higher thermal surface stability (see ¶0009) and Kazuyuki seeks to solve the reduction of the catalytic activities after due to thermal deterioration (see ¶0003). 

Response to Arguments
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAYTHAM SOLIMAN whose telephone number is (571)270-7192.  The examiner can normally be reached on M-F 8:00-500.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HAYTHAM SOLIMAN/             Primary Examiner, Art Unit 1736